DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 25 October 2021.
An amendment to the specification was filed 25 October 2021.
Claim 8 is cancelled.
Claims 3-4 and 19 are original.
Claims 1-2, 5-7, 9-18, and 20 are currently amended.
Claims 21-22 are new.
Claims 1-7 and 9-22 are pending.

Examiner’s Note on documents filed 25 October 2021
The documents filed on 25 October 2021 include an amendment to the specification (2 pages), an amended claim listing (5 pages, 21 claims), and a remarks/arguments document (6 pages). These documents are being considered as amendments to the originally filed application.
In addition, the documents filed on 25 October 2021 include an abstract (1 page), a specification (25 pages), and a claim listing (3 pages, 20 claims) [collectively referred to as “Additionally Filed Documents” herein below]. The Additionally Filed Documents do not appear to be changed with respect to their respective corresponding documents filed 20 June 2018, i.e. they are identical to those originally filed. In addition, the remarks do not make reference to the Additionally Field Documents as being corrected/amended documents; and the Additionally Filed Documents have no indications of changes (markup) as required under 37 CFR 1.121. For these reasons, it appears that filing of the Additionally Filed Documents is a clerical error, and 

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step one:
The claim is to a method comprising steps and falls within the category of processes. Accordingly, at step one, the claimed invention is found to be directed to a statutory category [see MPEP 2106.03].
Step 2A – prong one:
At the preamble, the claim recites “wherein the electrical circuit includes circuit components and is mathematically described by an overall state space representation, wherein the electrical circuit is divisible into at least two subcircuits in a separation step that includes the 
The claim recites a step of “mapping a coupling of the substate space representations in a coupling equation system for exchange of calculated coupling variables between the subcircuits” which is a mathematical calculation of mathematical equations, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I].
The claim recites a step of “determining a plurality of different separations of the electrical circuit into subcircuits corresponding to a plurality of different subcircuit variations; calculating, in an evaluation step, at least one stability parameter for each of the plurality of different subcircuit variations based on the coupling equation system” which is a mathematical calculation, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I].
The claim recites a step of “selecting, in a selection step and based on the plurality of stability parameter results, a separation of the electrical circuit into subcircuits to be used as a basis of the simulation from the plurality of different separations, wherein selecting the separation of the electrical circuit into subcircuits to be used as the basis of the simulation comprises: rejecting instable separations and rejecting stable separations which do not meet a requirement relating to calculation convergence or memory need” which is a mathematical calculation using mathematical relations [as evidenced by the embodiment of claim 17 “wherein the separation of the electrical circuit into subcircuits is based on a comparison of the plurality of calculated stability parameters”], i.e. a mathematical concept [see MPEP 2106.04(a)(2) I].
The claim recites a step of “performing, after the selection step, the simulation of the electrical circuit by calculating the substate space representations” which is a mathematical calculation, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception [see MPEP 2106.04 II A 1].
Step 2A – prong two:
The claim recites “computer-implemented method … by at least one computing unit” and “on the at least one computing unit, wherein the at least one computing unit is part of a controller or a hardware-in-the-loop (HIL) simulator having an I/O interface, and wherein performing the simulation of the electrical circuit comprises: emitting output values based on the simulation to a technical-physical process via the I/O interface for rapid control prototyping (RCP) or HIL simulation with respect to the technical-physical process: and receiving process values from the technical-physical process via the I/O interface”; however, this is mere instruction to apply the judicial exception on a computer. So, this does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception [see MPEP 2106.04(d) and MPEP 2106.05(f)].
The claim recites “the electrical circuit includes circuit components”; however, this only generally links the judicial exception to a field of use. So, this does not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception [see MPEP 2106.04(d) and MPEP 2106.05(h)].

Step 2B:
As discussed for step 2A – prong two, the remaining limitations whether considered individually or collectively amount to mere instruction to implement the judicial exception on a computer [see MPEP 2106.05(f)] or only generally link the judicial exception to a field of use [see MPEP 2106.05(h)]. Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself [see MPEP 2106.05 II].

Regarding claim 2:
The claim recites “wherein, in case of a direct numerical solution of the coupling equation system, at least one of the following values of the coupling equation system is calculated as the at least one stability parameter: a condition, a stability, a consistency, or a convergence” which only limits the judicial exception in terms of further mathematical calculation, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 3:


Regarding claim 4:
The claim recites “wherein, by inserting at least one dead time in the coupling equation system, the coupling equation system transitions the coupling equation system from an implicit mathematical context to an explicit mathematical context between the coupling variables” which only limits the judicial exception in terms of further mathematical calculation of mathematical relationships, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein a coupling variable is calculated in a calculation step k by extrapolation of several previous values of the coupling variable in previous calculation steps (k-1, k-2, ... )” which only limits the judicial exception in terms of further mathematical calculation, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 6:


Regarding claim 7:
The claim recites “wherein eigenvalues of a non-composite overall state space representation of the non-separated electrical circuit are determined and, as a summary stability parameter, a total distance measure of minimum eigenvalue distances between the eigenvalues of the composite overall state space representation and the eigenvalues of the non-composite overall state space representation is calculated” which only limits the judicial exception in terms of further mathematical calculation, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 6 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “wherein in a detection step for detection of dependent circuit components in the electrical circuit, directly dependent state values of the electrical circuit and linear dependent circuit components are determined, wherein in a separation exclusion step branch circuits between the dependent circuit components are determined to be excluded as possible separation sites for the electrical circuit, and wherein in the separation step the branch 

Regarding claim 10:
The claim recites “wherein dependent switch groups are determined in the detection step, and wherein in the separation exclusion step the branch circuits between dependent switches of the dependent switch groups are excluded as possible separation sites for the electrical circuit” which only limits the judicial exception in terms of further mathematical relationships, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 9 applies, mutatis mutandis.

Regarding claim 11:
The claim recites “wherein, in the separation step, branch circuits are selected as sites of separation for the electrical circuit” which only limits the judicial exception in terms of further mathematical relationships and equations, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I, see also claim 13]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 12:
The claim recites “wherein the coupling variables of the subcircuits only depend on non-bi proper state values of a corresponding subcircuit” which only limits the judicial exception in 

Regarding claim 13:
The claim recites “wherein the substate space representations with internal state values of the subcircuits are solved with a combination of an explicit numerical method and an implicit numerical method” which only limits the judicial exception in terms of further mathematical calculations, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 11 applies, mutatis mutandis.

Regarding claim 14:
The claim recites “wherein the at least one stability parameter is calculated for several combinations of switch settings” which only limits the judicial exception in terms of further mathematical calculations, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 15:
The claim recites “wherein in the separation step selection of the branch circuits of the electrical circuit is performed depending on at least one of: whether resulting subcircuits have approximately a same number of energy storage systems with respect to coils and capacitors or whether the resulting subcircuits have approximately a same number of switches” which only limits the judicial exception in terms of further mathematical relationships, i.e. a mathematical 

Regarding claim 16:
The claim recites “wherein a spectral radius of the coupling equation system is determined” which only limits the judicial exception in terms of further mathematical calculations, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis.

Regarding claim 17:
The claim recites “wherein the separation of the electrical circuit into subcircuits is based on a comparison of the plurality of calculated stability parameters” which only limits the judicial exception in terms of further mathematical relationships, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 8 applies, mutatis mutandis.


Regarding claim 18:
The claim recites “wherein the dependent switch groups include switches that directly influence one another” which only limits the judicial exception in terms of further mathematical relationships, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 10 applies, mutatis mutandis.

Regarding claim 19:


Regarding claim 20:
The claim recites “wherein a limit is provided for at least one of: an acceptable deviation from an equal number of energy storage systems; an acceptable deviation from an equal number of switches; an acceptable deviation from an equal number of inputs; or an acceptable deviation from an equal number of outputs” which only limits the judicial exception in terms of further mathematical relationships, i.e. a mathematical concept [see MPEP 2106.04(a)(2) I]. Accordingly, the reasoning provided for claim 15 applies, mutatis mutandis.

Regarding claim 21:
The claim recites “wherein the technical-physical process is an electric motor, a power grid, or an automation machine part” which only generally links the judicial exception to a field of use [see MPEP 2106.05(h)]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 22:
The claim recites “wherein the technical-physical process involves a controller of a motor vehicle, aircraft, energy generation plant or energy distribution plant” which only generally links 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 11-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour (DUFOUR, CHRISTIAN, JEAN MAHSEREDJIAN, AND JEAN BÉLANGER. "A combined state-space nodal method for the simulation of power system transients." IEEE Transactions on Power Delivery 26, no. 2 (2010): 928-935) in view of Tsuji (TSUJI, TAKAO, .

Regarding claim 1, Dufour discloses a computer-implemented method for simulation of an electrical circuit by at least one computing unit (P928:§I:¶8: “The method proposed in this paper contributes to the improvement of state-space-based power system simulation solvers. It notably offers important advantages for real-time applications.”; P920:§II.C:title “Real-Time Simulations” EN: “real-time applications” of “simulation” and “Real-Time Simulations” are interpreted as a computer implemented method using at least one CPU.), wherein the electrical circuit includes circuit components and is mathematically described by an overall state space representation, wherein the electrical circuit is divisible into at least two subcircuits in a separation step that includes the separation of branch circuits (PP928-929:§II and II.A: e.g. from ¶1: “The state-space nodal (SSN) method described in this section uses arbitrary size clusters (groups) of electrical elements and combines them into a single nodal admittance matrix.”), wherein each subcircuit is mathematically described by a substate space representation (P928:§II:¶1: “The cluster equations are discretized state-space equations.” EN: see also P929:§II.A describing the groups), wherein the substate space representations are coupled with one another through coupling variables of the separated branch circuits (P929:§II:¶1: “The clusters include implicitly unknown node voltages at their nodal connection points. These voltages are at common connection points and must be solved simultaneously using nodal analysis.” EN: see also §II.A describing the systems of equations with coupling variables.), and wherein each subcircuit is calculated by numerically solving coupled substate space representations on the at least one computing unit (P930:§II.B: e.g. “The complete solution algorithm is defined through the following steps …”), the method comprising:
determining a separation of the electrical circuit into subcircuits (P928:§II:¶1: “The state-space nodal (SSN) method described in this section uses arbitrary size clusters (groups) of electrical elements and combines them into a single nodal admittance matrix.” See also P929:§II.A titled “State-Space Groups”);
mapping a coupling of the substate space representations in a coupling equation system for exchange of calculated coupling variables between the subcircuits (P929:§II:¶1: “The clusters include implicitly unknown node voltages at their nodal connection points. These voltages are at common connection points and must be solved simultaneously using nodal analysis.”; P930:right:¶2: “The created groups are linked only through the nodal interfacing equations. This allows a parallel setup and calculations on two independent CPUs or CPU cores.” EN: see also §II.A describing the systems of equations with coupling variables.);
determining a plurality of different separations of the electrical circuit into subcircuits corresponding to a plurality of different subcircuit variations ()P930:§II.C:¶¶2-3: “If the state-space method is used for the entire system, it will result into state variables. … The same system can be solved using SSN by separating into two groups (Group 1 and Group 2 shown in Fig. 1).”; P932:§III.D:¶2: “The HVDC system was simulated with three cores: one core for the rectifier side based on the SSN method, the second core for the inverter side based on the state-space approach, and the third core was used for simulating the HVDC controls. … Alternatively, the separate grouping of the two 6-valves groups could have been made for reducing the number of precalculated matrix sets, as the proposed SSN algorithm offers this flexibility.”);
performing, after the selection step (P931:¶2: “The simulation results for the switch current are shown in Fig. 3 for two integration time steps, namely Δt = 5μs and Δt = 50μs”), the simulation of the electrical circuit by calculating the substate space representations on the at least one computing unit (P930:§B: describing the algorithm, and “It means that it is possible to program the parallel implementation (on separate processor cores) of Steps 3)–6) and Step 8).” EN: Steps 3-6 and 8 are for the substate representations and step 7 is calculation of the global nodal admittance matrix.), wherein the at least one computing unit is part of a controller (P928:§I:¶3: “In addition, state-space representation can be particularly powerful for controller design methods [1].”; P932:§III.D:¶¶1-2: “In addition to the offline simulations presented before, the HVDC system of Fig. 5 and the breaker test setup of Fig. 9 have been tested in real time on a target platform [24], comprising a single 3.2-GHz Xeon i7 Quad-core PC running under the RedHat Linux kernel. Also, these tests are using the SPS implementation of the SSN algorithm. The HVDC system was simulated with three cores: one core for the rectifier side based on the SSN method, the second core for the inverter side based on the state-space approach, and the third core was used for simulating the HVDC controls.”.
Dufour does not explicitly disclose calculating, in an evaluation step, at least one stability parameter for each of the plurality of different subcircuit variations based on the coupling equation system to obtain a plurality of stability parameter results;
selecting, in a selection step and based on the plurality of stability parameter results a separation of the electrical circuit into subcircuits to be used as a basis of the simulation from the plurality of different separations, wherein selecting the separation of the electrical circuit into subcircuits to be used as the basis of the simulation comprises: rejecting instable separations and rejecting stable separations which do not meet a requirement relating to calculation convergence or memory need;
or a hardware-in-the-loop (HIL) simulator having an I/O interface, and wherein performing the simulation of the electrical circuit comprises:
emitting output values based on the simulation to a technical-physical process via the I/O interface for rapid control prototyping (RCP) or HIL simulation with respect to the technical-physical process: and
receiving process values from the technical-physical process via the I/O interface.
However, Benigni teaches or a hardware-in-the-loop (HIL) simulator having an I/O interface, and wherein performing (P5200:§VII:¶1: “The LB-LMC method can be tested using the desktop version of this tool, … but it is also possible to generate the C code for RT execution on a DSP cluster prototype or on a x86-based platform. … The DSP platform has FPGA-based input output interfaces and so better fits power-electronics-oriented HIL testing.” EN: The DSP is a HIL simulator.) the simulation of the electrical circuit comprises:
(P5200 as cited above. EN: “HIL”, i.e. hardware in the loop itself indicates the exchange of information via the I/O interface, as shown above, the DSP and x86 simulator have this interface for “HIL testing”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dufour in view of the teachings of Benigni to include “or a hardware-in-the-loop (HIL) simulator having an I/O interface, and wherein performing the simulation of the electrical circuit comprises: emitting output values based on the simulation to a technical-physical process via the I/O interface for rapid control prototyping (RCP) or HIL simulation with respect to the technical-physical process: and receiving process values from the technical-physical process via the I/O interface” by using Marin’s simulation methods in a HIL apparatus since “Starting in the same years, but with a significant growth of interest in recent years,RT simulation [6], [7], [8] and HIL methods [9], [10], [11] have attracted the interests of both academia and industry for power electronic systems as well. The main advantage of RT simulation and HIL techniques over traditional simulation is that they allow designers to perform experiments where part of the system is emulated on computational units (simulated) while part of the system is physically installed in the laboratory” (Benigni:P5192:§1:¶¶3-4).
And, Tsuji teaches [calculating an evaluation index] for each of the plurality of different subcircuit variations to obtain a plurality of [evaluation index] results; and selecting, in a selection step and based on the plurality of [evaluation index results] a separation of the electrical circuit into subcircuits to be used as a basis of the simulation from the plurality of (P2873:§C: “To search for the optimal partitioning pattern, the following iterative procedure is introduced. First, the evaluation index is calculated for all the subsystems based on a specified initial partitioning pattern. Next, the evaluation index is recalculated by shifting each partitioning point in order to improve the evaluation index. Specifically, in the case of Fig. 14, partitioning point 3 is virtually shifted to 2 and 4, and the evaluation index is recalculated only within subsystems 1 and 2 for both cases. If either change improves the evaluation index, the partitioning point is shifted to that direction. The same procedure is applied to all the other partitioning points, and, if at least one change is executed, the same procedure is iterated again. If there is no change, the partitioning pattern becomes a converged solution that cannot be improved anymore. The flowchart of this search algorithm is shown in Fig. 15.” EN: The evaluation index is related to convergence [via speed] and memory [via shifting elements in the circuit]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dufour in view of the teachings of Tsuji to include “[calculating an evaluation index] for each of the plurality of different subcircuit variations to obtain a plurality of [evaluation index] results; and selecting, in a selection step and based on the plurality of [evaluation index results] a separation of the electrical circuit into subcircuits to be used as a basis of the simulation from the plurality of different separations, wherein selecting the separation of the electrical circuit into subcircuits to be used as the basis of the simulation comprises: rejecting instable separations and rejecting stable separations which do not meet a 
Dufour and Tsuji do no teach calculating, in an evaluation step, at least one stability parameter based on the coupling equation system [for each partitioning];
And, Marin teaches calculating, in an evaluation step, at least one stability parameter based on the coupling equation system (PP64-66:§3: in particular, “Now, by (11), we have that: [eq 12] is sufficient for stability … in order to obtain a stability condition over the stepsize, we use some properties of the norm on the left-hand side of (12): [eq] … which means that the results of the simulation with our LMC method will be stable if we choose: [step size equation]” EN: By choosing the suitable stepsize, the current separation may be used as the basis of the simulation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dufour and Tsuji in view of the teachings of Marin to include “calculating, in an evaluation step, at least one stability parameter based on the coupling equation system [for each partitioning]” by using the stability calculation of Marin to determine the step size for consideration in the optimization process since Dufour anticipates using the trapezoidal integration (see §2:¶1) combined with the use of nonlinear methods (see §4) while Marin provides a manner of combining linear and nonlinear methods (see P65:¶1) with the necessary calculations for determining stability of the combined methods. More succinctly; and additionally, the trapezoidal integration may be augmented with the nonlinear method of Marin 

Regarding claim 2, Dufour discloses the method according to claim 1 (in combination as previously shown), wherein, in case of a direct numerical solution of the coupling equation system, at least one of the following values of the coupling equation system is calculated as the at least one stability parameter: a condition, a stability (with Marin as for claim 1, the max eigenvalue/spectral radius of Marin’s eq 12 and the equation following is a stability parameter), a consistency, and a convergence.

Regarding claim 3, Dufour discloses the method according to claim 1 (in combination as previously shown), wherein, in case of an iterative numerical solution of the coupling equation system, eigenvalues of the coupling equation system are determined (with Marin as for claim 1, the max eigenvalue/spectral radius of Marin’s eq 12 and the equation following. Determining the max eigenvalues requires computing the eigenvalues.).

Regarding claim 16, Dufour discloses the method according to claim 3 (in combination as previously shown), wherein a spectral radius of the coupling equation system is determined (with Marin as for claim 1, the max eigenvalue of Marin’s eq 12 and the equation following. Spectral radius is the max eigenvalue, see instant specification at [0067]).

Regarding claim 5, Dufour discloses method according to claim 1 (in combination as previously shown), wherein a coupling variable is calculated in a calculation step k by extrapolation of several previous values of the coupling variable in previous calculation steps (k-1, k-2, ...) (P929:eqs 6-8 and accompanying text, e.g. “When yn represents current injections (entering a group) and un is for node voltages, then ykhist represents history current … When yn represents voltages and un holds currents entering a group, then ykhist represents history voltage sources … In general, it is possible to have both types of groups (V-type and I-type) …).

Regarding claim 11, Dufour discloses the method according to claim 1 (in combination as previously shown), wherein, in the separation step, branch circuits are selected as sites of separation for the electrical circuit (PP928-929:§II:¶1 and §II.A: e.g. from ¶1 - “The state-space nodal (SSN) method described in this section uses arbitrary size clusters (groups) of electrical elements and combines them into a single nodal admittance matrix.” EN: the groups are the branches which are separated.).

Regarding claim 12, Dufour discloses the method according to claim 11 (in combination as previously shown), wherein the coupling variables of the subcircuits only depend on non-biproper state values of a corresponding subcircuit (P929:§A:¶1: “The state variables are capacitor voltages and inductor currents.” EN: capacitor voltages and inductor currents (flows in coils) are non-biproper state values, see discussion at [0082] of instant specification.).

Regarding claim 13, Dufour discloses the method according to claim 11 (in combination as previously shown).
Dufour does not explicitly disclose wherein the substate space representations with the internal state values of the subcircuits are solved with a combination of an explicit numerical method and an implicit numerical method.
However, Marin teaches wherein the substate space representations with the internal state values of the subcircuits are solved with a combination of an explicit numerical method and an implicit numerical method (P65:¶1: “As described in the previous section, our approach combines two different discretization methods for simulating the dynamics of the given nonlinear network; this is called a linear multistep compound (LMC) method of order [10]. The first scheme uses 2nd order Adams-Bashforth integration method (explicit), for describing the behavior of the state equations governing the current sources that represent each nonlinear component in the system; the second scheme employs the trapezoidal rule (implicit), for approximating the linear components of the network, through their respective companion models.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dufour and Tsuji in view of the teachings of Marin to include “characterized in that the substate space representations with the internal state values of the subcircuits are solved with a combination of an explicit numerical method and an implicit numerical method” by using the combined explicit and implicit methods of Marin for the non-linear and linear components since Dufour anticipates using linear methods combined with the use of nonlinear methods (see P929:last ¶ - “Moreover, these equations can contain nonlinear 

Regarding claim 19, Dufour discloses the method according to claim 11 (in combination as previously shown), wherein no cut-through exists between the coupling variables of the subcircuits (P929:§A:¶1: “The state variables are capacitor voltages and inductor currents.” EN: for capacitor voltages and inductor currents (flows in coils) there is no cut-through, see discussion at [0082] of instant specification.).

Regarding claim 14, Dufour discloses the method according to claim 1 (in combination as previously shown), wherein the at least one stability parameter is calculated for several combinations of switch settings (P929:§A:¶1: “The state-space matrices Ak, Bk, Ck, and Dk correspond to the kth permutation of switches and piecewise linear device segments.”; P930:§B: “Step 3) Determine all switch positions (kth permutation) and formulate state-space (3) and (4).”).

Regarding claim 15, Dufour discloses the method according to claim 1 (in combination as previously shown), wherein in the separation step selection of the branch circuits of the electrical circuit [includes] energy storage systems in the form of coils and capacitors and/or switches (P929:§A:¶1: “The state variables are capacitor voltages and inductor currents.”; P929:§A:¶1: “he state-space matrices , , , and correspond to the kth permutation of switches and piecewise linear device segments.”).
Dufour does not explicitly disclose [selection] is performed depending on at least one of whether resulting subcircuits have approximately a same number [devices].
However, Tsuji teaches [selection] is performed depending on whether resulting subcircuits have approximately a same number [devices] (P3872:§A:¶1: “If we divide the system into subsystems, we have to specify at least partitioning points. Although an initial partitioning pattern can be determined arbitrarily, it would be reasonable to specify the partitioning points in order that the number of generators included in each subsystem be almost the same”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dufour in view of the teachings of Tsuji to include “the separation step the selection of the branch circuits of the electrical circuit is performed depending on at least one of whether resulting subcircuits have approximately a same number of energy storage systems in the form of coils and capacitors or whether the resulting subcircuits have approximately a same number of switches” by choosing approximately the same number of devices as suggested by Tsuji since “the load balance between subsystems is important to enhancing calculation speed” (Tsuji:P2872:§A:¶1) and as suggested by Tsuji having a same number of the same type of device is a “reasonable” partitioning to try.

Regarding claim 20, Dufour discloses the method according to claim 15 (in combination as previously shown).
Dufour does not explicitly disclose wherein a limit is provided for at least one of: an acceptable deviation from the equal number of energy storage systems or an acceptable deviation 
However, Tsuji teaches “If we divide the system into subsystems, we have to specify at least n - 1 partitioning points. Although an initial partitioning pattern can be determined arbitrarily, it would be reasonable to specify the partitioning points in order that the number of generators included in each subsystem be almost the same” (P2872:§A:¶1, emphasis added).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dufour in view of the teachings of Tsuji to include “wherein a limit is provided for at least one of: an acceptable deviation from the equal number of energy storage systems or an acceptable deviation from an equal number of switches or an acceptable deviation from an equal number of inputs or an acceptable deviation from an equal number of outputs” by choosing the number of devices to be “almost the same” as suggested by Tsuji (as discussed for claim 15) and one must have some manner of determining “almost” (i.e. a limit at which the difference indicates almost or not almost, i.e. limit on acceptable deviation).

Regarding claim 17, Dufour discloses the method according to claim 1 (in combination as previously shown), wherein the separation of the electrical circuit into subcircuits is based on a comparison of the plurality of calculated stability parameters (with Marin and Tsuji as for claim 1. EN: as shown in the Tsuji citation a comparison is made between the current solution and the best solution previously found).

Regarding claim 21, Dufour discloses the method according to claim 1, wherein the technical-physical process is an electric motor, a power grid (P931:§B:¶1: “This system (Fig. 5) is composed of a 1000-MW HVDC link used to transmit power from a 500-kV, 5000-MVA, and 60-Hz network to a 345-kV, 10 000-MVA, and 50-Hz network.”), or an automation machine part.

Regarding claim 22, Dufour discloses the method according to claim 1, wherein the technical-physical process involves a controller of a motor vehicle, aircraft, energy generation plant or energy distribution plant (P931:§B:¶1: “This system (Fig. 5) is composed of a 1000-MW HVDC link used to transmit power from a 500-kV, 5000-MVA, and 60-Hz network to a 345-kV, 10 000-MVA, and 50-Hz network.”).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour, Tsuji, Marin, and Benigni as applied to claim1 above, and further in view of Nystrom (NYSTRÖM, KAJ, AND PETER FRITZSON. "Parallel simulation with transmission lines in Modelica." In Proceedings of the 5th International Modelica Conference, vol. 1, pp. 325-331. 2006).

Regarding claim 4, Dufour discloses the method according to claim 1 (in combination as previously shown).
Dufour does not explicitly disclose wherein, by inserting at least one dead time in the coupling equation system, the coupling equation system transitions the coupling equation system from an implicit mathematical context to an explicit mathematical context between the coupling variables.
However, Nystrom teaches wherein, by inserting at least one dead time in the coupling equation system, the coupling equation system transitions the coupling equation system from an implicit mathematical context to an explicit mathematical context between the coupling variables (P326:§3.1: e.g. “The idea behind the TLM technique is to use physically motivated delays in signal propagation media to decouple a simulation. This time, called Ttlm is the time it takes for signals from system 1 to reach system 2 (see figure 1). … [eqs 1-4] … The advantage with introducing TLM connection is that the previously implicit parallelization problem now becomes explicit.” EN: delay time is dead time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dufour and Marin in view of the teachings of Nystrom to include “wherein, by inserting at least one dead time in the coupling equation system, the coupling equation system transitions the coupling equation system from an implicit mathematical context to an explicit mathematical context between the coupling variables” by using delay times in place of transmission lines (e.g. as for the system in Dufour’s fig 5) since “The possibility for parallel processing is obvious. An additional advantage is that we can use both different solvers and different time steps in the two subsystems, as long as we interpolate propagated values reasonably well if needed.” (Nystrom:P326:§3.1)
	
Regarding claim 6, Dufour discloses the method according to claim 4 (in combination as previously shown).
Dufour does not explicitly disclose wherein a composite overall state space representation is formed from the substate space representations, wherein a coupling equation of the coupling equation system is expanded by the at least one dead time, and wherein eigenvalues of the composite overall state space representation are determined as stability parameters.
However, Marin teaches wherein a composite overall state space representation is formed from the substate space representations (PP64-65:¶¶1-3: e.g. “In this section, we investigate the stability behavior of the difference equation obtained when the nonlinear and linear components of the system are discretized with different integration methods, but using the same fixed stepsize for the whole system. … As described in the previous section, our approach combines two different discretization methods for simulating the dynamics of the given nonlinear network; this is called a linear multistep compound (LMC) method of order [10]. The first scheme uses 2nd order Adams-Bashforth integration method (explicit), for describing the behavior of the state equations governing the current sources that represent each nonlinear component in the system; the second scheme employs the trapezoidal rule (implicit), for approximating the linear components of the network, through their respective companion models.” EN: The state space for the “whole system” is the composite state space.), and wherein eigenvalues of the composite overall state space representation are determined as stability parameters (P66:eq 12 and the equation following and the accompanying text. EN: μ is the maximum eigenvalue. Determining the max eigenvalues requires computing the eigenvalues.).
And Nystrom teaches wherein a coupling equation of the coupling equation system is expanded by the at least one dead time (as for claim 5).


Regarding claims 7, 9-10 and 18, the claims are not rejected over the prior art. Note that claims 7, 9-10, and 18 are rejected under 35 USC §101 (see rejection herein above).

Response to Arguments
Objection to the Specification
The objection to the specification is withdrawn in view of the amendment to the specification.

Objections to the Claims & Rejections under 35 U .S.C. § 112
The objections and rejections under 35 USC §112 are withdrawn in view of the amendments to the claims.

Rejections under 35 U.S.C. § 101
Applicant (P9:¶8):
Applicant respectfully traverses this rejection because original claims 1-20 recite a technological improvement and provide a practical application with respect to computer-implemented simulation of electrical circuits.
Examiner’s response:
The examiner respectfully disagrees with the assertion. This remark does not include arguments, and the examiner’s position as regards the original claims is found in the prior action.

Applicant (P9:¶9):
In any event, in the interest of expediting prosecution, independent claim 1 has been amended herein to recite that "the at least one computing unit is part of a controller or a hardware-in-the-loop (HIL) simulator having an I/O interface," and that "performing the simulation of the electrical circuit comprises: emitting output values based on the simulation to a 
Examiner’s response:
The examiner respectfully disagrees. The remarks merely state the changes to the claims and assert eligibility under 35 USC §101 without particularly pointing out how the claimed invention as amended is eligible. For the reasons shown in the rejections under 35 USC §101 herein above, the examiner finds that the claim are ineligible.

Rejections under 35 U.S.C. § 103
Applicant (P12:¶3):
Applicant respectfully submits that Marin pp. 64-66 merely describes that an appropriate step size may be chosen to fulfill certain conditions and thereby achieve a stable simulation. Amended claim 1, on the other hand, recites that selecting a separation of the electrical circuit into subcircuits to be used as the basis of a simulation comprises: rejecting instable separations and rejecting stable separations which do not meet a requirement relating to calculation 
Further, Marin's task is to distribute calculation onto multiple DSPs (see Marin, p. 64), so Marin describes splitting a model and finding a step size that makes the simulation stable. Marin, however, does not describe how to determine a position in the model where the splitting will be performed, and Marin thus does not disclose or suggest "determining a plurality of different separations of the electrical circuit into subcircuits corresponding to a plurality of different subcircuit variations"; "calculating, in an evaluation step, at least one stability parameter for each of the plurality of different subcircuit variations based on the coupling equation system to obtain a plurality of stability parameter results"; and "selecting, in a selection step and based on the plurality of stability parameter results, a separation of the electrical circuit into subcircuits to be used as a basis of the simulation from the plurality of different separations," as recited in amended claim 1.
Examiner’s response:
The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The rejections have been revised in view of the amendment and the Benigni disclosure is included for teachings regarding the techno-physical claim limitations.
Applicant’s remaining arguments of this section ultimately rely on those discussed above.

New Claims
Examiner: The remarks merely allege patentability. The claims are rejected as shown herein above.

Conclusion
Claims 1-7 and 9-22 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KECMAN, VOJISLAV, S. BINGULAC, AND ZORAN GAJIC. "Eigenvector approach for order-reduction of singularly perturbed linear-quadratic optimal control problems." Automatica 35, no. 1 (1999): 151-158.
Discussing circuity order reduction of control simulation according to “fast” and “slow” modes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147